Citation Nr: 1538769	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  05-22 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostate cancer residuals, to include as due to Agent Orange exposure.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for prostate cancer residuals, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to February 1981.  Among the Veteran's service awards was a Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Acting Veterans' Law Judge in April 2015.  A transcript of that proceeding has been associated with the claims file.

The claims of entitlement to service connection for prostate cancer residuals, diabetes mellitus, and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The February 2006 rating decision that denied the Veteran's claim of entitlement to service connection for diabetes mellitus was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the February 2006 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.

3.  The February 2010 rating decision that denied the Veteran's petition to reopen a claim of service connection for prostate cancer residuals was not appealed, nor was new and material evidence received during the appeal period.

4.  The evidence received since the February 2010 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for prostate cancer residuals.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The February 2010 rating decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for prostate cancer residuals is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

4.  New and material evidence has been received; thus, the claim of entitlement to service connection for prostate cancer residuals is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims of entitlement to service connection for prostate cancer residuals and diabetes mellitus.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petitions to Reopen

In a June 2003 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for prostate cancer residuals.  The claim was denied on the grounds that the Veteran's record did not indicate that he had service in the Republic of Vietnam, nor did his service records show any diagnosis or complaints related to prostate cancer.  Within the one year appeal period, the Veteran submitted new evidence, and his claim was reopened in a September 2003 rating decision.  The claim was denied on the same grounds as in the June 2003 decision.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

In October 2004, the Veteran filed a petition to reopen his claim for prostate cancer residuals.  In a January 2005 rating decision, the AOJ denied the Veteran's petition.  The petition was denied on the grounds that the Veteran did not submit any evidence showing a relationship between his prostate cancer and service, or evidence indicating he had service in the Republic of Vietnam.  The Veteran perfected a timely appeal.

In August 2005, the Veteran filed a claim for service connection for diabetes mellitus.  A February 2006 rating decision denied his claim on the grounds that he submitted no evidence showing a current diagnosis of diabetes mellitus, and that his service treatment records were silent for any complaints or treatment for the condition.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error, and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

A May 2009 Board decision denied the Veteran's petition to reopen his prostate cancer claim, reasoning that the Veteran had not submitted any new evidence showing a relationship between his prostate cancer residuals and service, or evidence of his presence in the Republic of Vietnam.  The Veteran did not appeal the Board's decision, and it became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 19.104 (2008).

In October 2009, the Veteran filed a petition to reopen the claim.  The petition was denied in a February 2010 rating decision on the grounds that he had not submitted any new evidence, and that his statements regarding the ships he served on was insufficient for verification purposes.  The Veteran did not file an NOD or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error, and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).

The Veteran filed a petition to reopen his claims in July 2013.  A February 2014 rating decision denied the Veteran's petition on the grounds that no new and material evidence had been submitted.  The Veteran appealed the decision.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, new and material evidence is still required to reopen in such instances.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

With respect to his diabetes mellitus claim, the evidence of record at the time of the February 2006 rating decision included service personnel and treatment records, and private treatment records from Paradise Valley Hospital, San Diego Urological Medical Group, and Radiation Medical Group.  The claim was denied on the grounds that the evidence did not show a present diagnosis of diabetes mellitus or indications of the condition during service.

With respect to the prostate cancer residuals claim, at the time of the February 2010 denial, the evidence of record included the claims file, the Veteran's service treatment and personnel records, the Veteran's March 2005 and November 2006, statements, his December 2006 hearing testimony, and treatment records from Drs. F, C., and L.  The petition to reopen was denied on the grounds that the evidence submitted by the Veteran were duplicative of evidence previously considered and that none of it showed a relationship between his prostate cancer residuals and service, or showed his presence in the Republic of Vietnam.

Since the February 2006 and February 2010 rating decisions, the Veteran submitted a statement on his April 2014 NOD indicating he served aboard the USS Gray (FF 1054) during the Vietnam era, as well as a completed VA Form 21-4142 indicating he received treatment for diabetes mellitus at a VA Outpatient Clinic in Pasay City, Philippines.  

This evidence is new, as it was received by VA after the issuance of the February 2006 and February 2010 rating decisions and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically as to current diagnoses and origins of the Veteran's claimed disabilities and their relationship to his military service.  With respect to the Veteran's statement regarding the USS Gray (FF 1054), the record contained no previous indication that the Veteran served aboard that vessel.  Moreover, the evidence could trigger the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.  

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for prostate cancer residuals and diabetes mellitus is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for diabetes mellitus is warranted; to this extent only, the appeal is granted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for prostate cancer residuals is warranted; to this extent only, the appeal is granted.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran has testified and submitted statements asserting that he was exposed to toxic herbicides as a result of his service in the Navy during the Vietnam era.  The Veteran has made conflicting statements as to whether he actually set foot in Vietnam.  See March 2005 Statement (indicating that he went ashore in Da Nang to request and receive replenishment for the ship's mess supplies) and the December 2006 Hearing Transcript, pg. 4 (indicating that he never set foot in the Republic of Vietnam).  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary showing that a Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam" in 38 U.S.C.A. § 1116 (West 2014), to the effect that a Veteran must set foot on Vietnamese soil, was entitled to deference by the courts.

Presently, there is no evidence documenting that the Veteran either served, or was ever present, in Vietnam during the applicable period.  However, the Veteran has submitted evidence that triggers the duty to assist.

VA regulations state that Veterans who served aboard large ocean-going ships that operated in the offshore waters of the Republic of Vietnam are often referred to as "Blue Water" Veterans because of the blue color of the deep offshore waters.  They are distinguished from "Brown Water" Veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  "Brown Water" Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

Here, the Veteran's service personnel records confirm that he was served with the Destroyer Squadron Command (COMDESRON) element 21, evidently from March 7, 1971 to August 18, 1971 and from July 10, 1972 to December 20, 1972.  However, from the Veteran's personnel records, it is unclear on which vessel or vessels the Veteran served on during this period, or the duration of his tour with COMDESRON 21 in the Vietnam Theater.  Although the AOJ received a completed PIES request indicating the Veteran was present aboard the USS Towers (DDG-9), development regarding other vessels the Veteran may have served on has not been performed.  Specifically, the Veteran's personnel records suggest he was aboard the USS Henry B. Wilson (DDG-7), USS Robison (DDG-12), USS Long Beach (CGN-9), and USS Hole (DDG-13), all during the July 1972 to December 1972 timeframe.  As noted above, the Veteran also indicated he served aboard the USS Gray (FF 1054), though his records include no mention of that vessel.  As there is no documentation regarding the makeup of COMDESRON 21 during this period, it is possible the Veteran was present aboard other vessels of that squadron during his time in the Vietnam Theater.

According to the VA Manual M21-1MR, when a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure shall be established on a presumptive basis if (a) evidence shows the ship docked on the shores or piers of Vietnam, operated temporarily on the Vietnam inland waterways, or operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel; (b) evidence places the Veteran onboard the ship at the time the ship docked to the shore or pier or operated in inland waterways or on close coastal waters for extended periods, (c) and the Veteran has stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier or that crew members were sent ashore when the ship operated on close coastal waters.  Id.

Therefore, on remand, the AOJ should request that the Veteran provide any pertinent information regarding the vessels he served aboard during his time in the Vietnam Theater and with the COMDESRON 21.  Thereafter, the AOJ should request information regarding the deployment history of COMDESRON 21 during the time frame set forth by the Veteran and indicated by evidence of record, and should obtain information regarding the location of vessels the Veteran served aboard during this time frame, including whether any such vessel docked on the shores or piers of Vietnam, operated temporarily on the inland waterways or operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller craft from the ships regularly delivered supplies or troops ashore.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran furnish all dates and places of treatment for his claimed disorders.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

Additionally, request that the Veteran furnish any information regarding vessels he served aboard while attached to COMDESRON 21.

2.  Obtain all outstanding VA treatment and evaluation records for the entire period on appeal relating to the Veteran's claimed disabilities.  All records received should be associated with the Veteran's electronic claims folder.

3.  Contact JSRRC and request that such facility research the deployment history of COMDESRON 21 during the timeframe set forth by the Veteran and indicated by evidence of record, and obtain information regarding the location of vessels the Veteran served aboard during this time frame, to include whether such vessels docked on the shores or piers of Vietnam, operated temporarily on the inland waterways or operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller craft from the ships regularly delivered supplies or troops ashore.  

4.  Ensure completion of the foregoing and any other development deemed necessary, including VA examinations if warranted, then readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


